EXHIBIT 10.2

 

THE KROGER CO.

2005 EXECUTIVE DEFERRED COMPENSATION PLAN

 

As of the Effective Date, The Kroger Co. hereby restates The Kroger Co.
Executive Deferred Compensation Plan, originally effective as of December 3,
1993 (the “Prior Plan”), as The Kroger Co. 2005 Executive Deferred Compensation
Plan (the “Plan”). The Prior Plan and the Plan have been established for the
purpose of providing to certain key salaried executive employees who are
eligible to participate in the Plan the option of deferring a portion of future
compensation which may become due from the Company.

 

ARTICLE I

CONSTRUCTION AND DEFINITIONS

 

This Plan shall be deemed to have amended and restated the Prior Plan and,
commencing with the Effective Date, shall govern all amounts credited to a
Participant’s Account other than Prior Plan Deferrals. The terms of the Prior
Plan shall remain in effect with respect to the portion of the Participant’s
Account consisting of Prior Plan Deferrals.

 

For purposes hereof, the following words and phrases shall have the meanings
indicated:

 

  1. “Plan” shall mean The Kroger Co. 2005 Executive Deferred Compensation Plan,
as set forth herein, together with all amendments hereto.

 

  2. “Committee” shall mean the Retirement Management Committee.

 

  3. “Compensation Committee” shall mean the Compensation Committee of the Board
of Directors of the Company.

 

  4. “Company” shall mean The Kroger Co., an Ohio corporation, its corporate
successor, and the surviving corporation, resulting from any merger of the
Company with any other corporation or corporations.

 

  5. “Eligible Executive” shall mean any salaried employee of the Company who is
classified as a “Director” or who holds a higher position in the Company and who
may or may not be an officer or the Company.

 

  6. “Compensation” shall mean the base salary and any bonus which may be
payable to an Eligible Executive with respect to the Company’s fiscal year.

 

  7. “Participant” shall mean an Eligible Executive who has elected to defer
payment of all or a portion of his/her Compensation in accordance with the Plan.

 

  8. “Deferral Year” shall mean the calendar year during which, but for an
election to defer under the Plan, the Eligible Executive would actually receive
Compensation from the Company.

 

  9. “Deferral Election Agreement” shall mean the agreement, in the form
specified by the Committee, executed by the Eligible Executive in order to defer
Compensation for a Deferral Year in accordance with the provisions of the Plan
and to specify a time and form of payment for the portion of the Participant’s
Account attributable to such Deferred Compensation.

 

  10. “Deferred Compensation Account” or “Account” shall mean the bookkeeping
account for each Deferral Year on which the amount of Compensation that is
deferred by a Participant for the Deferral Year shall be recorded and on which
interest shall be credited in accordance with the Plan.

 

  11. “Deferred Compensation” shall mean the amount of Compensation and interest
recorded on the Deferred Compensation Account.

 

  12. “Designated Beneficiary” shall mean the person(s) designated by a
Participant on his/her Deferral Election Agreement, and in accordance with the
Plan, to receive payment of the remaining balance of the Deferred Compensation
Account in the event of the death of the Participant prior to Participant’s
receipt of the entire amount of the Deferred Compensation Account.

 

  13. “Specified Employee” shall mean a key employee (as defined in Section
416(i) of the Code, but without regard to paragraph (5) thereof) of the Company.
Provided, however, that no Participant shall be considered to be a Specified
Employee as of any date unless on such date the stock of the Company is publicly
traded on an established securities market or otherwise.



--------------------------------------------------------------------------------

  14. “Prior Plan” shall mean The Kroger Co. Executive Deferred Compensation
Plan, effective as of December 3, 1993, and as thereafter amended, but not after
October 2, 2004.

 

  15. “Prior Plan Deferrals” shall mean the amount which, immediately prior to
the Effective Date, was credited under the Prior Plan to the Participant’s
Deferred Compensation Account and which on such date was not subject to
forfeiture, and any interest credited to such amount.

 

  16. “Effective Date” of this amended and restated Plan shall be January 1,
2005, except where another effective date is specified herein.

 

  17. “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. An unforeseeable emergency will
not include the need to send a Participant’s child to college or the desire to
purchase a home.

 

  18. “Bonus Compensation” shall mean Compensation where (i) the payment of the
Compensation or the amount of the Compensation is contingent on the satisfaction
of organizational or individual performance criteria, and (ii) the performance
criteria are not substantially certain to be met at the time a deferral election
is permitted. Bonus Compensation may include payments based upon subjective
performance criteria, but (i) any subjective performance criteria must relate to
the performance of the Participant, a group of service providers that includes
the Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and (ii) the determination that any
subjective performance criteria have been met must not be made by the
Participant or a family member of the Participant (as defined in § 267(c)(4) of
the Code, applied as if the family of an individual includes the spouse of any
member of the family). Bonus Compensation may also include payments based on
performance criteria that are not approved by a compensation committee of the
Board of Directors or by the stockholders of the Company. Notwithstanding the
foregoing, Bonus Compensation does not include any amount or portion of any
amount that will be paid either regardless of performance, or based upon a level
of performance that is substantially certain to be met at the time the criteria
is established, or that is based solely on the value of, or appreciation in
value of, the Company or the stock of the Company.

 

  19. “Subaccount” shall mean the portion of a Participant’s Deferred
Compensation Account which is attributable to the Participant’s Deferred
Compensation for a particular Deferral Year, along with interest credited with
respect to such Deferred Compensation.

 

  20. “Code” shall mean the Internal Revenue Code of 1986, as amended and as in
effect from time to time.

 

ARTICLE II

DEFERRAL OF COMPENSATION

 

  1. Deferral Election. For each Deferral Year, each Eligible Executive shall be
entitled to defer the receipt of payment of the following amounts of
Compensation:

 

  (A) Up to 100% (or any stated dollar amount) of the gross amount by which the
salary portion of his/her Compensation otherwise payable with respect to
services performed during the Deferral Year exceeds the sum of the FICA wage
base in effect for the Deferral Year and Internal Revenue Code 125 cafeteria
plan contributions made by the Participant for the Deferral Year; and/or

 

  (B) Up to 100% (or any stated dollar amount) of the Bonus Compensation
otherwise payable with respect to services performed during the Deferral Year.

 

The Eligible Executive shall make all deferral elections on a Deferral Election
Agreement. Upon making a deferral election pursuant to the foregoing provisions,
an Eligible Executive shall become a Participant of the Plan and shall continue
to be a Participant until all amounts of Deferred Compensation have been paid
from the Plan. The Committee shall establish procedures for Deferral Elections
Agreements, which procedures shall include the times during which the Deferral
Elections Agreements



--------------------------------------------------------------------------------

can be made, and shall be designed to comply with applicable requirements of the
Code. Provided, however, that except as otherwise permitted by the Code or the
Treasury Regulations, the timing of a Participant’s Deferral Election shall be
subject to the following restrictions:

 

  (C) Compensation for services performed during a Deferral Year may be deferred
at the Participant’s election only if the election to defer such Compensation is
made not later than the close of the preceding Deferral Year, or at such other
time as may be permitted in the regulations issued by the Secretary of the
Treasury.

 

  (D) In the case of the first Deferral Year in which a Participant becomes
eligible to participate in the Plan, such election may be made with respect to
Compensation for services to be performed subsequent to the election within
thirty (30) days after the date on which the Participant becomes eligible to
participate in the Plan.

 

  (E) In the case of an election to defer any Bonus Compensation based on
services performed over a period of at least twelve months, the election may be
made no later than six months before the end of the performance period for the
Bonus Compensation.

 

  2. Period of Deferral. The Eligible Executive shall, in his/her Deferral
Election Agreement, designate the time and manner in which Deferred Compensation
is to be later paid, all in accordance with the distribution options prescribed
in Article III.

 

  3. Deferred Compensation Account. A Participant’s Deferred Compensation for
any Deferral Year shall be credited to a separate Subaccount for that Deferral
Year, effective as of the day on which the Compensation otherwise would have
been paid to the Participant. Thereafter, the Participant’s Subaccount for the
Deferral Year shall be credited with interest pursuant to Section 4 of this
Article.

 

  4. Crediting of Interest. The Participant’s Subaccount for the Deferral Year
shall be credited with interest based upon the interest rate representing the
cost to the Company of 10-year debt as determined by the Chief Executive Officer
of the Company before the beginning of the Deferral Year. Subject to future
change by the Chief Executive Officer, the Board of Directors or the
Compensation Committee, such interest rate will apply to all subsequent years
until the Deferred Compensation is paid out to the Participant or his/her
Beneficiary. For the Deferral Year and each subsequent Deferral Year, the
Participant’s Subaccount shall be credited with interest on a quarterly basis
pursuant to the following provisions:

 

  (A) The interest for a calendar quarter shall be credited effective as of the
last day of the calendar quarter.

 

  (B) The interest credited for a calendar quarter shall be in an amount equal
to (i) 1/4 of the applicable interest rate for the Deferral Year, multiplied by
(ii) the average of the beginning and ending balances of the Participant’s
Deferred Compensation Account for the calendar quarter.

 

  5. Designated Beneficiary. The Participant shall, in his/her Deferral Election
Agreement, name a Designated Beneficiary with respect to his/her Deferred
Compensation. The Participant need not specify the same Beneficiary for each
Subaccount. The Participant may change or revoke his/her designation of a
Designated Beneficiary for one or more Subaccounts by written notice to the
Committee.

 

  6. Continued Right to Defer. An Eligible Executive’s right to defer his/her
Compensation shall cease when he/she retires, dies or otherwise terminates
his/her employment with the Company, or ceases to be an Eligible Executive;
provided, however, that in the case of a transfer to an affiliate of the
Company, the Eligible Executive shall be permitted to defer any Compensation not
yet paid with respect to his/her services for the Company.

 

  7. Effect Upon The Kroger Co. Consolidated Retirement Benefit Plan.
Compensation deferred under the Plan is not taken into account in computing the
monthly benefits to which a Participant and/or Participant’s spouse or
beneficiary is entitled under The Kroger Co. Consolidated Retirement Benefit
Plan.

 

ARTICLE III

PAYMENT OF DEFERRED COMPENSATION

 

  1. Payment Upon Participant’s Termination of Employment. The Participant, in
his/her Deferral Election Agreement for a Deferral Year, shall specify the time
and manner that the Subaccount attributable to the Deferral Year is to be paid
to the Participant upon his/her termination of employment with the Company (for
any reason other than death) from among the following choices, as irrevocably
elected by the Participant:



--------------------------------------------------------------------------------

  (A) Immediate (Next Quarter) Lump Sum. The Subaccount shall be paid to the
Participant in a single cash lump sum payment as soon as administratively
possible after the first day of the calendar quarter following the date of the
Participant’s termination of employment. The amount of the lump sum payment
shall be equal to the balance of the Subaccount as of the last day of the
calendar quarter preceding the date of payment to the Participant.

 

  (B) Deferred (Next Year) Lump Sum. The Subaccount shall be paid to the
Participant in a single cash lump sum payment as soon as administratively
possible after the first day of the calendar year following the date of the
Participant’s termination of employment. The amount of the lump sum payment
shall be equal to the balance of the Subaccount as of the last day of the
calendar year preceding the date of payment to the Participant.

 

In the event that the Participant dies before the date of actual payment of the
lump sum payment, the Participant’s Designated Beneficiary shall receive the
Participant’s lump sum payment at the same time and manner prescribed by
subsections (A) and (B).

 

  (C) Immediate (Next Quarter) Quarterly Installments. The Subaccount shall be
paid to the Participant in quarterly installment payments (not less than 4 nor
more than 40) commencing as soon as administratively possible after the first
day of the calendar quarter following the date of the Participant’s termination
of employment. The amount of each quarterly installment shall be determined by
dividing (i) the balance of the Subaccount as of the last day of the calendar
quarter preceding the quarterly installment payment to the Participant, by (ii)
the number of the remaining quarterly installment payments to be made to the
Participant plus the payment currently being made.

 

  (D) Deferred (Retirement Age) Quarterly Installments. The Subaccount shall be
paid to the Participant in quarterly installment payments (not less than 4 nor
more than 40) commencing as soon as administratively possible after the first
day of the calendar quarter following the date of the Participant’s retirement
age specified in his/her Deferral Election Agreement. The amount of each
quarterly installment shall be determined by dividing (i) the balance of the
Subaccount as of the last day of the calendar quarter preceding the quarterly
installment payment to the Participant, by (ii) the number of the remaining
quarterly installment payments to be made to the Participant plus the payment
currently being made.

 

In the event that the Participant dies before commencement of his/her quarterly
installment payments, or the Participant dies after commencement of his/her
quarterly installment payments, the Participant’s Designated Beneficiary shall
receive the Participant’s quarterly installment payments, at the election of the
Participant in Deferral Election Agreement, either (i) at the same time and
manner prescribed by subsections (C) and (D) as if the quarterly installment
payments were being made to the Participant or (ii) in a single lump sum payment
as soon as administratively possible after the first day of the calendar quarter
following the date of the Participant’s death in an amount equal to the balance
of the Subaccount as of the last day of the calendar year preceding the date of
payment to the Designated Beneficiary.

 

  (E) Special Rule for Specified Employees. Notwithstanding the other provisions
of this Section 1, in the case of any Participant who is a Specified Employee,
except for a distribution as the result of the Participant’s death or an
Unforseeable Emergency, distribution of the Participant’s Deferred Compensation
Account shall not commence before the date which is 6 months after the
Participant’s termination of employment.

 

  2. Payment Upon Participant’s Death. The Participant, in his/her Deferral
Election Agreement, shall specify the time and manner that a Subaccount is to be
paid to the Participant’s Designated Beneficiary upon his/her death during
his/her employment with the Company from among the following choices, as
irrevocably elected by the Participant:

 

  (A) Immediate (Next Quarter) Lump Sum. The Subaccount shall be paid to the
Designated Beneficiary in a single cash lump sum payment as soon as
administratively possible after the first day of the calendar quarter following
the date of the Participant’s death. The amount of the lump sum payment shall be
equal to the balance of the Subaccount as of the last day of the calendar
quarter preceding the date of payment to the Designated Beneficiary.

 

  (B) Deferred (Next Year) Lump Sum. The Subaccount shall be paid to the
Designated Beneficiary in a single cash lump sum as soon as administratively
possible after the first day of the calendar year following the date of the
Participant’s death. The amount of the lump sum payment shall be equal to the
balance of the Subaccount as of the last day of the calendar year preceding the
date of payment to the Designated Beneficiary.

 

  (C)

Immediate (Next Quarter) Quarterly Installments. The Subaccount shall be paid to
the Designated Beneficiary in quarterly



--------------------------------------------------------------------------------

 

installment payments (not less than 4 nor more than 40) commencing as soon as
administratively possible after the first day of the calendar quarter following
the date of the Participant’s death. The amount of each quarterly installment
shall be determine by dividing (i) the balance of the Subaccount as of the last
day of the calendar quarter preceding the quarterly installment payment to the
designed Beneficiary, by (ii) the number of the remaining quarterly installment
payments to be made to the Designed Beneficiary plus the payment currently being
made.

 

  3. Special Death Distribution Provisions. In the event of the death of the
Participant, the Committee must receive written notice and verification of the
death of the Participant and reserves the right to delay distribution of a
Participant’s Deferred Compensation Account to the Participant’s Designated
Beneficiary until the Committee’s receipt and acceptance of such notice and
verification.

 

The distribution options elected by the Participant in Sections 1 and 2 of this
Article shall apply to and be binding upon any subsequent Designated
Beneficiary, including any such subsequent Designated Beneficiary arising by a
change by the Participant or by operation of any contingency provisions of the
Participant’s beneficiary designation.

 

The Participant’s written designation of his/her Designated Beneficiary and its
contingency provisions (if any) shall govern the determination of the proper
person entitled to benefits under the Plan following the death of the
Participant and the Participant’s Designated Beneficiary. However, in the
absence of a specific contingency provision therefore with respect to any
Subaccount, the following default provisions shall apply:

 

  (A) In the event that the Participant dies without any designated Beneficiary,
the Participant’s Designed Beneficiary shall be deemed his/her estate.

 

  (B) In the event that the Participant’s Designated Beneficiary dies after the
Participant and with outstanding benefits under the Plan, such Designated
Beneficiary’s own beneficiary designated in writing to the Committee (or, if
none, his/her estate) shall thereafter be considered the Participant’s
Designated Beneficiary.

 

  (C) In the event that the Participant and the Designated Beneficiary die
simultaneously or under circumstances such that the order of death cannot be
determined, the Participant, for purposes of the Plan, shall be deemed to have
survived the Designated Beneficiary.

 

  4. Changes to Distribution Elections. The Committee may in its discretion
allow a Participant to elect to defer the time of payment or change the form of
payment of one or more of the Participant’s Subaccounts. Provided, however, that
no such election shall be effective unless:

 

  (A) the election will not take effect until at least twelve months after the
date on which the election is made,

 

  (B) except in the case of a payment as the result of the Participant’s death
or the occurrence of an Unforeseeable Emergency, the first payment with respect
to such election is deferred for not less than five years from the date on which
such payment would otherwise have been made, and

 

  (C) any election which is related to a payment at a specified time or pursuant
to a fixed schedule may not be made less than twelve months prior to the date of
the first scheduled payment under that election.

 

  5. Unforseeable Emergency. If a Participant has an Unforseeable Emergency, the
Participant may apply in writing to the Committee for an emergency payment under
this Section 5. The Company will pay to the Participant that portion of the
Participant’s Deferred Compensation Account(s) under the Plan as necessary to
meet the Unforseeable Emergency. For purposes of this Section 5 a payment due to
an Unforseeable Emergency will not exceed the amount that the Committee
determines is reasonably necessary to satisfy the need created by the
Unforseeable Emergency, plus amounts reasonably necessary to pay taxes
reasonably anticipated as the result of the payment, after taking into account
the extent to which such need is or may be relieved through reimbursement or
compensation by insurance or otherwise, or by liquidation of the Participant’s
assets (to the extent that such liquidation would not itself cause severe
financial hardship. Upon application for a payment due to Unforseeable
Emergency, the Participant will furnish to the Committee all information as the
Participant deems appropriate and as the Committee deems necessary and
appropriate to make a determination on the application.



--------------------------------------------------------------------------------

ARTICLE IV

BENEFIT RELATION PROVISIONS

 

  1. Plan Tax and ERISA Status. This Plan is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986 (to the extent
such section is applicable to the Plan) and shall be applied and interpreted in
accordance with such intent. The Plan is also intended to qualify for the “top
hat” plan exemption of Sections 201, 301 and 401 of the Employee Retirement
Income Security Act of 1974, as amended (ERISA), as a plan which is unfunded and
is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.

 

  2. Plan Binding. A Participant shall, as a condition to participating in and
receiving benefits under this Plan, be bound by the provisions of this Plan.

 

  3. Fully Vested; Forfeiture For Cause. All amounts held in the Participant’s
Deferred Compensation Account shall be fully vested and nonforfeitable at all
times. Notwithstanding the foregoing, any Participant, regardless of age, who is
separated for theft or embezzlement of Company assets, or other serious
violation of the Company’s Business Ethics Policy, or who resigns during the
pendency or carrying out of an investigation which established such conduct,
shall forfeit 100% of the interest credited to his/her Deferred Compensation
Account.

 

  4. Unsecured Obligation. The obligation of the Company to make payments under
the Plan merely constitutes a general, unsecured promise of the Company to make
payments from its general assets. No participant or Designated Beneficiary shall
have any interest in, or a lien or prior claim upon, any property of the
Company. The right of a Participant or a Designated Beneficiary to receive
benefits under the Plan therefore shall be an unsecured claim against the
general assets of the Company and the Participant and his/her Beneficiary shall
have no greater rights to the general assets of the Company than a general
creditor of the Company.

 

  5. Nonalienation of Benefits. The Participant’s benefits under this Plan, or
the current right of a Participant or Designated Beneficiary to receive benefits
under the Plan, shall not be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered, garnished or subjected to any other person (such
as their creditors), and any attempt to do so shall be null and void and of no
force and effect.

 

  6. Tax Withholding. The Company shall have the right to deduct from any
payments under the Plan any taxes required by law to be withheld. The
Participant and Designated Beneficiary shall be responsible for all taxes on
amounts paid under the Plan, except to the extent taxes are withheld thereon.

 

  7. Benefit Payments in the Event of Incapacity. If the Committee finds that
any Participant or Designated Beneficiary is unable to care for his/her affairs
because of illness or injury, or is a minor, then any such payment due under the
Plan shall be made, in the discretion of the Committee, to the spouse, child,
brother, sister or parent of such a Participant or Designated Beneficiary, for
his/her benefit, unless a prior claim shall have been made by a duly appointed
guardian or other legal representative.

 

ARTICLE V

ADMINISTRATION

 

  1. Committee Authority. The Committee shall be responsible for the general
administration of the Plan and for carrying out the provisions hereof. The
Committee shall have all such powers as may be necessary to carry out the
provisions of the Plan, including the discretionary authority to interpret and
construe all provisions of the Plan and make all benefit determinations under
the Plan, including but not limited to eligibility for and the amount in the
Deferred Compensation Account, crediting and calculation of interest, and all
questions pertaining to claims for benefits and procedures for claim review. The
Committee also shall be so empowered to take such further action as the
Committee shall deem advisable in the administration of the Plan. The actions
taken and the decisions made hereunder shall be final and binding upon all
interested parties.

 

  2. Claims Procedure. In accordance with the provisions of Section 503 of the
Employee Retirement Income Security Act of 1974 (ERISA), the Company shall
provide a procedure for handling claims of Participants or their Beneficiaries
under the Plan. Such procedure shall be in accordance with regulations issued by
the Secretary of Labor and shall provide adequate written notice within a
reasonable period of time with respect to the Committee’s denial of any such
claim, as well as a reasonable opportunity for a full and fair review of any
such denial. The decision after such review shall be conclusive and binding upon
Participants, Beneficiaries and the Company.

 

  3. Account Statements. As soon as administratively possible after the end of
each calendar year, the Company shall prepare and furnish to each Participant a
statement of the status of each of his/her Deferred Compensation Account of the
Plan effective as of the last day of the calendar year, and such other
information as the Committee may prescribe.



--------------------------------------------------------------------------------

  4. Indemnification. The Company shall indemnify, through insurance or
otherwise, each member of the Committee against any claims, losses, expenses,
damages or liabilities arising out of the performance (or failure of
performance) of their responsibilities under the Plan.

 

ARTICLE VI

AMENDMENT AND TERMINATION

 

The Company reserves the right to amend or modify the Plan at any time by action
of its Board of Directors or the Compensation Committee. The Board of Directors
may terminate this Plan at any time. No such action shall adversely affect any
Participant or Designated Beneficiary who has a Deferred Compensation Account.
Subject to the requirements of the Code, the Board may, however, direct that all
deferred Compensation be paid out in a lump sum or in a series of payments upon,
and commencing with, termination of the Plan. The Board shall not be bound by
any elections therefore made by Participants to receive extended payouts.

 

ARTICLE VII

MISCELLANEOUS

 

  1. Claims of Other Persons. The Plan shall not be construed as giving any
person, firm or corporation any legal or equitable right as against the Company,
their officers, employees, or directors, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.

 

  2. Plan Noncontractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by the Company and
nothing herein contained shall be construed as a commitment or agreement on the
part of the Company to continue the employment or the annual rate of
compensation of any such persons for any period, and all employees shall remain
subject to discharge to the same extent as if the Plan had never been put into
effect.

 

  3. Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provisions hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted herefrom

 

  4. Governing Law. Except to the extent preempted by ERISA or other federal
laws, the provisions of the Plan shall be governed and construed in accordance
with the laws of the State of Ohio.